Citation Nr: 1520448	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability. 

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder, to include as secondary to a service-connected disability.

4. Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1987 and from January to March 2003.  

This matter is on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claim is currently with the RO in Roanoke, Virginia.     

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to an increased rating for an acquired psychiatric disorder was also perfected by the Veteran.  However, in a September 2008 rating decision, he was granted a 70 percent disability rating, which he indicated satisfied his claim.  Therefore, the Board considers this a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, but he has waived his right to initial review by the RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In February 2015, the Veteran submitted a claim seeking service connection for an undiagnosed illness related to his service in the Southwest Asia Theater of Operations.  This claim is referred to the RO for appropriate action.

The issues of entitlement to service connection for headaches and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2015 statement, the Veteran requested that his claims of related to his sleep apnea and left knee disability be withdrawn. 

2. In a June 2006 rating decision, the claim of entitlement to service connection for a back disability was denied on the basis that it was not shown during active duty or at the time of that rating decision.  

3. The evidence added to the record since the June 2006 rating decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2. The criteria for withdrawal of the substantive appeal as to the issue of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014). 

3. The June 2006 rating decision that denied the Veteran's claim for entitlement to service connection for back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4. As the evidence received subsequent to the June 2006 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disability not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, in a February 2015 statement, the Veteran requested that his claims of entitlement to service connection for sleep apnea and a left knee disorder be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw his claims related to his sleep apnea and left knee disability, and further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran is claiming entitlement to service connection for a back disability.  This claim was previously denied by the RO in June 2006 on the basis that a back disorder was not shown during active duty, and that a clinically diagnosable back disability was not present.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence of record since the June 2006 rating decision became final, the claim should be reopened.  Specifically, the evidence now includes an October 2008 treatment record obtained from the Social Security Administration, diagnosing the Veteran with a protrusion of the L5-S1 disc with some impingement.  Not only is this evidence "new" in that it was not previously considered prior to the last final denial of the claim, it is also "material" to the claim, as it establishes the presence of a clinically identified back disability.  Therefore, new and material evidence having presented, the claim is reopened in order that it may be further developed and considered appropriately.  

ORDER

The issue of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability, is dismissed without prejudice. 

The issue of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea is dismissed without prejudice.

New and Material evidence having been submitted the application to reopen a previously denied claim of entitlement to service connection for a back disorder, to include as secondary to a service-connected disability, is granted and the claim is reopened.  


REMAND

The Veteran's claims having been reopened, the Board determines that further development is required before the claims may be adjudicated.  

Regarding his back disorder, the Veteran has argued different causes for this on different occasions.  For example, at a chiropractic evaluation in July 2010, he attributed his back symptoms to a "military injury."  However, at a September 2008 psychiatric evaluation, he also attributed his symptoms at least in part to his service-connected right knee disability, which he stated has caused back pain.  He added that, prior to his right knee injury, he considered him in generally good health.  Therefore, a VA examination and opinion is necessary to evaluate the claim.  

As for his headaches claim, the Veteran stated at his hearing in February 2015 that he has experienced cluster headaches since his second period of active duty in 2003.  In other statements of record, however, he has clarified that he believes that his headaches are attributable to various chemical exposures during his service in the Southwest Asia Theater of Operations.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Murfreesboro, Tennessee, since November 2010, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his back disorder and headaches.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's back disability is etiologically related to either his active duty service or to his service-connected right knee disability.  

The examiner is also asked to specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's headaches are etiologically related to his active duty service, which include his exposure to chemicals while serving in the Southwest Asia Theater of Operations. 

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for headaches and a back disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


